Citation Nr: 1446795	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  13-12 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to special monthly compensation based on a need for aid and attendance or housebound status.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served from April 1944 to January 1946.  The Veteran is in receipt of a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.

2. The Veteran does not have a single service-connected disability rated as 100 percent disabling and he is not permanently housebound by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on aid and attendance and/or housebound status have not been met.  38 C.F.R. § 1114(l) and (s) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in October 2011, to the Veteran.  This letter explained the evidence needed to substantiate the claim for special monthly compensation.  This letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded VA examinations responsive to the claim for special monthly compensation in October 2011 and May 2014.  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  38 C.F.R. § 3.159.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Special Monthly Compensation

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

In addition, special monthly compensation at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran: has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

The Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance or housebound status, as he claims that he needs assistance with activities of daily living. 

The Veteran is service-connected for bilateral hearing loss, rated as 50 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; a scar, shrapnel wound of the left buttock with retained foreign body, rated as 20 percent disabling; and chronic tonsillitis, rated as noncompensable.  A total rating based upon individual unemployability has been in effect since April 2008.

VA and private treatment records reflect that the Veteran received treatment for these service-connected disabilities as well as a variety of non-service connected ailments including osteoarthritis, dementia, diabetes mellitus, impaired vision (glaucoma and cataracts), hypertrophy of the prostate, intestinal and bladder obstructions, chronic obstructive pulmonary disease (COPD), seizure disorder, colon polyps, renal failure, paralysis of the lateral popliteal nerve, and multiple cardiovascular disorders (including hypertension, arteriosclerotic cardiovascular disease).  

In an October 2011 VA examination report, for housebound status or permanent need for aid and attendance, the examining physician noted diagnoses of COPD, osteoarthritis, dementia, glaucoma, diabetes mellitus, syncope, and congestive heart failure.   The VA examiner noted that the Veteran primarily used a wheelchair.  The examiner also indicated that the Veteran was able to feed himself, but that he needed assistance in caring for the needs of nature, as well as to tend to other hygiene needs, such as grooming and dressing.  The Veteran reported that he lived with his son and could not leave the home without assistance.  The VA examiner stated that the Veteran's self-care and ability to ambulate and travel beyond his home were impacted by his osteoarthritis, poor vision, and memory problems, and that the Veteran required nursing home care; she noted that he is not legally blind.  

The May 2014 VA examination report, for housebound status or permanent need for aid and attendance, stated that the Veteran did not require aid and attendance and was not housebound due to his service-connected disabilities; according to the VA examiner, the Veteran's COPD, coronary artery disease, glaucoma, and diabetes mellitus, in combination with the Veteran's advanced age, required such aid and attendance.

VA treatment records dated in April 2013 show that the Veteran needed a home health aide due to his age and his history of syncope and seizure.

A July 2013 letter from the Veteran's private physician, Dr. N, states that the Veteran needed the aid and attendance of another person because of memory impairment and impaired judgment.  Dr. N noted that the Veteran requires assistance to travel to appointments and for medication management, as well his hygiene needs; Dr. N stated that the Veteran's hearing loss, shrapnel wound, and PTSD contributed to his need for aid and attendance.  

A July 2013 letter from Dr. L states that the Veteran had severe cardiomyopathy, congestive heart failure, acute renal failure, and a myocardial infarction.  According to Dr. L, the Veteran was debilitated due to his multiple co-morbidities, and was discharged to hospice care.  

Based on the foregoing, the Board finds that special monthly compensation based on the need for aid and attendance or housebound status is not warranted

The evidence of record demonstrates that, as the result of his service-connected disabilities, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot, or that he has blindness in both eyes with visual acuity of 5/200 or less.  While he has been treated for cataracts and glaucoma, and VA treatment records show vision loss due to these conditions, he is not blind due to service connected disablity.  

In addition, the record reflects that the Veteran is not bedridden due to service connected disability.  The Veteran's treatment records do not reflect that the Veteran must stay in bed due to his service-connected disabilities; these records do not reflect any (voluntary or required) bed rest (due to service connected disability).  The Board also acknowledges that the Veteran uses a wheelchair to aid with mobility, but points out that the Veteran requires the wheelchair conditions that are not service connected.

Moreover, the record does not reflect that the Veteran, as a result of his service-connected disabilities, is so helpless as to be in need of regular aid and attendance of another person.  The evidence shows that the Veteran's service-connected disabilities do not cause him to be in need of another person to help with his activities of daily living.  In this regard, the Board acknowledges that the Veteran requires a home health aide and cannot live alone; however, although the evidence shows that he requires assistance with activities of daily living and medication management, the Board points out that his need for such assistance is related to his nonservice-connected dementia, osteoarthritis, and history of syncope and seizures.  The Board also acknowledges that the Veteran is service-connected for PTSD, hearing loss, and a scar due to a shrapnel wound, and that Dr. N's July 2013 letter indicates that these disabilities contribute to his need for aid and attendance.  Nevertheless, the Board reiterates that the October 2011 and May 2014 VA examination reports found that the Veteran's restrictions are due to his nonservice-connected osteoarthritis, COPD, dementia, diabetes mellitus, syncope, coronary artery disease and congestive heart failure, and glaucoma, as well as his advance age.  Likewise, VA outpatient treatment records generally indicate that the Veteran requires assistance due to his nonservice-connected syncope and seizures, as well as his advance age.  The Board further observes that the Veteran's complaints to his treating providers of an inability to ambulate or accomplish activities of daily living did not attribute these problems to his service-connected disabilities. 

The Veteran asserts that he needs assistance with meeting his needs largely on the basis of his nonservice-connected cardiovascular and orthopedic disabilities, as well as his decreased visual acuity and dementia.  In his January 2011 claim, and in statements since that time, the Veteran and his son reported that the Veteran could not take care of himself due to problems with his heart, legs, vision, low back pain, and memory loss.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities cause him to be so helpless as to require regular aid and attendance of another person.  There is nothing in the record which establishes that the Veteran needs aid and attendance due to his service-connected disabilities.  As such, the Board concludes that special monthly compensation based upon need for aid and attendance is not warranted.

Regarding special monthly compensation based on housebound status, the Board notes that the Veteran does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for special monthly compensation under 38 U.S.C.A. § 1114(s).  The Veteran's TDIU has not been attributed to a single disability, such that it would be considered to be equivalent to a total evaluation.  Moreover, there is no indication that he is essentially confined or in a nursing home due to any of his service-connected disabilities or in combination.  

For all the foregoing reasons, the Board finds that special monthly compensation based on need for aid and attendance or housebound status is not warranted.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on need for aid and attendance or housebound status is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


